Case 3:18-cv-02692-DMS-JLB Document 36 Filed 05/11/20 PageID.286 Page 1 of 1




                         UNITED STATES COURT OF APPEALS                     FILED
                                FOR THE NINTH CIRCUIT                        MAY 11 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
RAYMOND J. LUCIA, COMPANIES,                      No.    19-56101
INC.; RAYMOND J. LUCIA, Sr.,
                                                  D.C. No. 3:18-cv-02692-DMS-JLB
                     Plaintiffs-Appellants,       Southern District of California,
                                                  San Diego
  v.
                                                  ORDER
U.S. SECURITIES & EXCHANGE
COMMISSION; et al.,

                     Defendants-Appellees.

        The appellees’ motion (Docket Entry No. 39) to further stay appellate

proceedings pending the Commission’s consideration of the proposed settlement

agreement is granted.

        Appellate proceedings are stayed until July 10, 2020.

        On or before the expiration of the stay, the appellees may file a status report

and motion for further relief.

        The remainder of the briefing schedule will be reset in a future order, if

necessary.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                   By: Terri Haugen
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7
tah/5.11.20/Pro Mo
